Title: Thomas Jefferson to Patrick Gibson, 20 May 1813
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir Monticello. May 20. 13.
          On my return from Bedford I found here your two letters of Apr. 28. & May 4. I now inclose the note for 4300.D. signed.
			 the deed to mr Taylor I immediately executed and forwarded to mr Randolph: but as the mail is slow between this & his residence, and it is to be acknoleged by him in his
			 court and by me in mine, this will occupy time. but it will be all done & delivered
			 before the 1st paiment falls due. my signature was on the 17th inst. you recollect I wrote to you on the subject of a particular power of Attorney to me to sell these lots, & I thought I must
			 have sent it to mr Jefferson, because I could not find it among my papers. a very accidental circumstance discovered
			 to me where it had been mislaid. this being after I had sent you the statement of the title, &
			 mr Marshal having drawn his deed according to that statement, I had to alter the date of the power of attorney to me
			 conformably to the last one; of which finding duplicates together, I
			 send you one to be delivered to mr Taylor. still I think it best that the deed should be executed by mr Randolph as well as myself, because his power of Attorney is on the records & mine not.
          I am glad you have sold a part of my flour, altho the price be low. but better secure that than lose all. I am in hopes you will be able to sell the rest, and if for a better price, so much the better. the short price in comparison with what had been given & counted on by me will sensibly affect me in my contracts, in amount as well as time. I have generally made my contracts paiable in March & April on the presumption of a sale before that time. the present delay has occasioned some of them to press on me sorely. I am therefore obliged to avail myself of it as soon as I know you have a balance in hand. I must request you therefore to remit for me to John Barnes of Georgetown Columbia 540. Dollars:
			 to Henry Thomas Voight watchmaker of Philadelphia 115. D 50 C and to Nicholas G. Dufief bookseller of the same place 40. Dollars: these being the most pressing calls.I must also request of you to send me another quarter hundred of powder. but if it is possible to get it any where else, than where the two
			 last were purchased, do so. I have the eprouvette used in our war department for proving powder.
			 Dupont’s carries that to 27. however 22. or 23. is recievable at the war office. the common store powder is
			 from 13. down to 9. I never saw any lower than 9. the first barrel you sent me was at 9.
			 the last at 7. it is not merely the difference in quantity which might be thought requisite to make up the difference of force: but in boring rock, even if you were to treble the size of the
			 hole,
			 & of course the expence of boring, yet such a quantity of powder would not all kindle, but be blown out unburnt. but this weak powder cannot force out more of the rock than barely spoils the
			 hole
			 bored. I had been informed that Burr’s powder was even stronger than Dupont’s, which was the reason of my naming that to you in a former letter. Accept the assurance of my friendship and respect
          Th:
            Jefferson
        